   Case 6:97-cr-60039-TAD-CBW Document 218 Filed 07/13/20 Page 1 of 3 PageID #: 1191
     U.S. DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
           RECEIVED



                                       UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF LOUISIANA



       IN RE:           REQUEST       FOR     COVID-19     COMPASSIONATE    RELEASE       FROM
                        INCARCERATION under Section 603 (compassionate release) of the 2018
                        First Step Act, codified under Title 18 U.S.C. § 3582(c)(1)(A), or other
                        provisions of federal law or regulation



                                        STANDARD PROCEDURAL ORDER


                On December 21 , 2018, the President signed into law the First Step Act of 2018, Pub. L.

       No 115-391 , 132 Stat. 5194 (2018). This legislation provides grounds for certain defendants

       sentenced by this Court to seek relief from their sentences. On March 20, 2020 this Court entered

       a Standard Procedural Order pursuant to the provisions of the Criminal Justice Act, 18 U.S.C. §

       3006A(a)(1) and (c) and in order to efficiently process motions and petitions raising potential

       claims for relief under Section 603 (compassionate release) of the 2018 First Step Act, codified

       under Title 18 U.S.C. § 3582(c)(1)(A). In light of the exige nt circumstances created by t he

       COV ID-19 pande mic , th is Co urt has e ntered o rd ers re lated to the C OVID-1 9 pa ndemic .

       The Court reiterates and adopts t he findings on the COVI 0-1 9 pa nde mic contained in the

       prior o rders and e nte rs this orde r to efficie ntly process motio ns and petitions ra isin g

       potential claims for compassionate release related to COVIO-19.

                Any such motion for compassionate release related to the COVID-19 (corona virus) filed

       pro se by a defendant previously determined to have been entitled to appointment of counsel and

       any defendant who is now indigent, shall proceed as follows:

                    •    All such motions will be filed into the record by the clerk. The clerk shall refer the

                         motion to the Office of the Federal Public Defender (FPO) for the Western District

                         of Louisiana for screening purposes to determine whether that defendant may

                         qualify for relief under Section 603 of the First Step Act [18 U.S. C. § 3582(c)(1)(A)],
Case 6:97-cr-60039-TAD-CBW Document 218 Filed 07/13/20 Page 2 of 3 PageID #: 1192




                 and in appropriate cases, to enroll and present any petitions, motions, or

                 applications to the Court for disposition. The clerk shall also refer the motion to

                 the U.S. Attorney's Office for the Western District of Louisiana.

             •   The FPO shall have five (5) days from the date the pro se motion is entered into

                 the record to screen such matters and in appropriate cases file a motion to enroll

                 or to request appointment of counsel from the Criminal Justice Act panel in the

                 case of a prohibitive conflict that would prevent FPO representation of a client or

                 other good cause supports appointment of outside counsel. The FPO shall then

                 have fifteen (15) days from the date of the motion to enroll to file any supplemental

                 briefing in support of the request for compassionate release. The Government

                 shall have five (5) days from the filing of the defendant's supplemental brief to file

                 a response.

             •   In cases where a motion to enroll is not filed by the FPO, the United States shall

                 respond to the pro se motion within ten (10) days from the date the motion is

                 entered into the record by the clerk.

         The United States Probation Office is authorized to disclose Presentence Investigation

  Reports or Modified Presentence Investigation Reports, and Statements of Reasons to the

  Federal Public Defender's Office, CJA panel members, retained counsel, and the United States

  Attorney's Office for the purpose of determining eligibility for relief under compassionate release

  provisions of the First Step Act.

         The United States District Court Clerk's Office is authorized to notify the Federal Public

  Defender and the U.S. Attorney's Office of any COVID-19 related prose motions for relief filed

  pursuant to Section 603 of the First Step Act [18 U.S.C. § 3582(c)(1)(A)], or pursuant to other

  areas of federal law or regulation. The FPO shall assist the Clerk's Office in determining whether

  a particular pro se motion for relief is based on circumstances related to COVI D-19 and the
Case 6:97-cr-60039-TAD-CBW Document 218 Filed 07/13/20 Page 3 of 3 PageID #: 1193




  aforementioned specific section of the First Step Act or other provisions of federal law or

  regulation allowing for release from incarceration.

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this     'f1ay   of May, 2020.




                                                S. AURICE HICKS, JR. , CHIEF JUD
                                                  UNITED STATES DISTRICT COUR
